DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Yepez et al. (US 20100309815 A1), which discloses determining a candidate access point using a list of know Aps including hidden AP that the terminal may perform a directed scan on the channel the hidden candidate was detected. However, the prior art of record, taken individually or in combination, fails to teach or render obvious is matching the information of the K APs with information of P first APs in a first Wi-Fi list pre-stored, the first Wi-Fi list containing the P first APs and Q second APs each marked as a hidden AP; and determining, in response to a match between the information of the K APs and the information of the P first APs, the Q second APs as candidate APs for roaming.
Claim 19 is directed to obvious feature implementations over inventions described in cited prior arts, particularly to Yepez et al. (US 20100309815 A1), which discloses determining a candidate access point using a list of know Aps including hidden AP that the terminal may perform a directed scan on the channel the hidden candidate was detected. However, the prior art of record, taken individually or in combination, fails to teach or render obvious is determining a target Wi-Fi list from at 
Dependent claims 2-9, 11-18, and 20 are allowed based on the virtue of their dependency on the allowed base claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476